Citation Nr: 0029571	
Decision Date: 11/09/00    Archive Date: 11/16/00	

DOCKET NO.  99-14 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a total rating based upon individual 
unemployability by reason of service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran had active service from September 1966 to July 
1968.  His awards and medals include the Air Medal, the 
Purple Heart Medal, and the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals on 
appeal from an April 1999 rating decision of the VARO in 
Indianapolis, which denied the veteran's claim for a total 
rating based on unemployability by reason of the severity of 
his service-connected disabilities.


FINDINGS OF FACT

1.  The veteran's employment included work with the United 
States Post Office from 1971 until 1991 when he had a heart 
attack.  He has not been employed since that time.

2.  Service connection is in effect for:  Post-traumatic 
stress disorder (PTSD), rated as 50 percent disabling; 
residuals of a shell fragment wound of the left elbow, with 
retained foreign bodies, rated 20 percent disabling; 
residuals of low back trauma, superimposed on 
spondylolisthesis rated as 20 percent disabling; 
dermatophytosis of the right foot, rated as 10 percent 
disabling; and residuals of a meniscectomy of the left knee, 
rated as 10 percent disabling.  With consideration of the 
bilateral factor, the combined disability rating of 80 
percent has been in effect since August 11, 1997.


CONCLUSION OF LAW

The criteria for a total disability rating for compensation 
purposes based on individual unemployability have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.3, 4.16 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The criteria for a total rating based on individual 
unemployability provide as follows:

(a) Total disability ratings for compensation may be 
assigned, where the schedular rating is less than total, when 
the disabled person, in the judgment of the rating agency, is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities:  Provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and  that, if there 
are 2 or more disabilities, there shall be at least one 
disability rated at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.

(b) It is the established policy of the  Department of 
Veterans Affairs that all veterans who are unable to secure 
and follow a substantially gainful occupation by reason of 
service-connected disabilities shall be rated totally 
disabled.  Therefore, rating boards should submit to the 
Director, Compensation and Pension service, for 
extraschedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
have failed to meet the percentage standards set forth in 
paragraph (a) of this section.  The rating board will include 
a full statement as to the veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment and all other factors having a bearing on the 
issue.  38 C.F.R. § 4.16 (1999) 

In this case, the percentage ratings in 4.16(a) are met.  
Service connection is in effect for PTSD, rated as 50 percent 
disabling from August 11, 1997; residuals of a shell fragment 
wound to the left elbow, rated as 20 percent disabling from 
Augusts 11, 1997; residuals of low back trauma superimposed 
on spondylolisthesis, rated as 20 percent disabling from 
August 11, 1997; dermatophytosis of the right foot, rated as 
10 percent disabling from  July 25, 1968; and residuals of a 
meniscectomy to the left knee, rated as 10 percent disabling 
from July 25, 1968.  With consideration of the bilateral 
factor, a combined disability rating of 80 percent has been 
in effect since August 11, 1997.

Thus, the only remaining question for consideration is 
whether the veteran is unable to secure or follow a 
substantially gainful occupation as a result of his 
service-connected disabilities.  The Board has reviewed and 
considered the evidence in the claims file pertaining to this 
question.

The medical evidence includes the report of a VA examination 
of the joints accorded the veteran in October 1997.  
Complaints at that time revolved around the left upper 
extremity, the low back and buttocks, and the left knee.  
Examination of the left arm showed a well-healed surgical 
scar on the lateral aspect just proximal to the elbow.  The 
scar was not tender.  The elbow had a full range of motion 
without swelling.  There was tenderness to palpation of the 
elbow.  Tinel's testing of the ulnar nerve recreated numbness 
and tingling into the left ring finger and small finger.  
Elbow flexion testing also recreated numbness and tingling in 
those fingers.  The nerves of the left hand were intact and 
strength was 5/5.

As for the back, forward flexion was to 60 degrees and 
extension was to 10 degrees.  There was good lateral bending 
without pain.  There was no tenderness.  Straight leg raising 
was negative bilaterally.  Sensation was intact to light 
touch of the lower extremities bilaterally.  Also strength of 
the lower extremities was 5/5 in all groups bilaterally.  
Deep tendon reflexes were two plus and symmetric bilaterally.

Examination of the left knee showed a well-healed surgical 
scar medially.  There was tenderness over the medial joint 
line.  The knee was stable and there was no effusion.  Motion 
was from 0 to 130 degrees.  There was patellofemoral 
crepitation and some pain on patellar grind testing.

The veteran was accorded a PTSD examination by VA in November 
1998.  He stated he had never been hospitalized for 
psychiatric purposes.  Current medications included 4 
milligrams of Prozac each day.  He reported he was currently 
receiving medical disability from the Post Office secondary 
to cardiac disease.  On examination he was described as 
wearing casual clothes with moderate grooming.  He was 
agreeable and cooperative.  Other than mild agitation, speech 
and behavior were normal.  Mood was all right.  Affect was 
rather constricted and euthymic.  Thoughts were logical and 
sequential.  Thought content was remarkable for no psychotic 
symptomatology.  He was awake, alert, and properly oriented.  
Memory was intact for short and long-term recall.  Attention 
and concentration are normal.  He had insight and judgment 
was intact.  The Axis I diagnosis was PTSD.  The Global 
Assessment of Functioning (GAF) score was 47.  It was stated 
he had a moderate degree of both social and industrial 
impairment.

The veteran was accorded another PTSD examination by VA for 
rating purposes in March 1999.  It was indicated that since 
the November 1998 examination he had continued to have 
problems with recurrent distressing memories of his military 
experiences.  He was especially bothered by nervousness, 
nightmares, anger management, poor concentration, 
hypervigilance, and startle response.  He also had a great 
deal of trouble trusting people.  Currently, he was receiving 
treatment in anger management and relaxation exercises at the 
Indianapolis VA Medical Center He was also receiving 
medications.

Currently, he was not employed.  He stated he had had a 
myocardial infarction which led to disability from his job 
with the Post Office.  It was questionable as to whether he 
made satisfactory adjustments to superiors and fellow 
workers, and conformed to social standards.  Currently, he 
was properly and casually dressed.  He demonstrated adequate 
grooming and hygiene.  He was cooperative and talkative.  He 
demonstrated some psychomotor agitation in that he 
voluntarily shook his right leg throughout parts of the 
interview.  Speech was normal.  He gave no overt signs or 
symptoms of a psychosis.  He was alert and properly oriented.  
The Axis I diagnoses were history of alcohol dependence; and 
PTSD, with no improvement since previous evaluation in 
November 1998.  It was stated that he was "quite impaired 
socially and occupationally" by his PTSD and anger 
management.  It was indicated he was also impaired by his 
medical conditions.

The veteran was also accorded a general medical examination 
by VA in March 1999.

Examination findings included flexion of the back to about 70 
degrees and extension to about 10 degrees.  Side bending was 
normal bilaterally.  Tenderness was noted over the thigh 
joints bilaterally.  The veteran had good motion of the left 
knee.  He was able to go from about minus 10 degrees through 
minus 130 degrees, indicating a lack of about 10 degrees of 
terminal extension.  No laxity was noted on testing of the 
knee.

As for the left elbow, there was a full range of motion.

On neurological testing, there was some numbness involved 
with scarring of the right lower extremity.  There was also 
some decreased pinprick sensation in the L4 distribution of 
the left lower extremity.  There was normal sensation over 
both upper extremities.

The examiner commented that with regard to the left knee, 
although the veteran exhibited a good range of motion, there 
seemed to be some disturbance of gait with lurching to the 
side.  There was also pain on ambulation.  The ligaments of 
the knee were all strong and there was only mild crepitance 
palpated with range of motion.  It was noted the veteran had 
undergone total knee arthroplasty on the left.

With regard to the left upper extremity, the main difficulty 
seemed to come from the left shoulder and testing indicated 
impingement on that side.  Notation was made that recent 
electromyogram testing had shown mild bilateral carpal tunnel 
syndrome which might be contributing to the veteran's 
symptoms.

With regard to the back, it was stated the veteran had good 
range of motion for someone his age, but he seemed to get 
some symptoms and to have decreased sensation in the L4/L5 
distribution on the left side.  He currently self-treated 
himself for his back pain.

With regard to coronary artery disease, it was indicated this 
seemed to be the main limiting factor currently in the 
veteran's ability to perform regular exercise or walk for 
long distances.

With regard to dermatophytosis of the feet, it was stated the 
veteran seemed to be doing a rather good job of taking care 
of this himself with washing and wearing clean socks.  
Currently, there was no fungal growth or any other difficulty 
with the feet.

Based on a review of the record, the Board notes it is aware 
that the veteran has several disabling nonservice-connected 
disabilities, including coronary artery disease.  However, 
based on the evidence of record, the Board concludes that the 
evidence is at least in equipoise as to whether the veteran 
is unable to secure or follow a substantially gainful 
occupation as a result of his various service-connected 
disabilities, particularly his PTSD.  The Board notes that 
the GAF scale score of 47 the veteran was given at the time 
of examination by VA in late 1998 contemplates serious 
symptoms (serious impairment in emotional, occupational score 
functioning).  American Psychiatric Association Diagnostic 
and Statistical Manual of Mental Disorders (4th edition, 
1994) (DSM-IV).  A GAF score was not given at the time of the 
March 1999 examination, but it was indicated that the 
veteran's psychiatric status was essentially unchanged from 
the time of the late 1998 examination.  He was described as 
"quite" impaired from an industrial and social standpoint 
because of his psychiatric disorder at the time of the latter 
examination.  Accordingly, giving the benefit of the doubt to 
the veteran in accordance with 38 C.F.R. § 4.3 entitlement to 
a total rating for service-connected disabilities based on 
individual unemployability is in order.


ORDER

Entitlement to a total rating based on individual 
unemployability by reason of the severity of his service-
connected disabilities is granted, subject to regulations 
controlling payment of monetary benefits.


		
	ROBERT E. O'BRIEN
	Acting Veterans Law Judge
	Board of Veterans' Appeals






- 7 -



- 7 -


